DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-6, 8, 10, 13, and 15-17 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 09/18/2020 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s affirmation of the election with traverse of Species F (Figs. 14-16) in the reply filed on 05/10/2022 is acknowledged. The traversal is on the grounds that Downer (U.S. Pat. 5501035) fails to teach a special technical feature which is common to the Applicant’s claims. This is not found persuasive because the inventions of these groups require the technical feature of “a wire-holding element”, but this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Downer et al. (U.S. Pat. 5501035). Downer et al. disclose a wire-holding element (Figs. 1-4, where there is a wire-holding element 22 at least formed by a shaped threaded body). 
Claims 7, 9, and 11-12 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Specifically, Claim 7 recites “an essentially triangular section of the second portion of the outer surface” and is therefore drawn to Species D and Species E. Claim 9 recites “the wire-holding element has an essentially arched or isosceles trapezium shape” is therefore drawn to Species B. Claim 11 recites “the wire-holding element has an essentially rectangle shape” and is therefore drawn to Species A. Claim 12 recite “the wire-holding element has an essentially "W" shape” and is therefore drawn to Species D and Species E. 
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Downer et al. (U.S. Pat. 5501035) in view of Martin (U.S. Pat. 6434883).
In regard to claim 1, Downer et al. discloses a supporting device configured to be arranged on a supporting pole (Figs. 1-4, where there is a supporting device 21 on a supporting pole 23), the supporting device comprising: a wire-holding element formed by a shaped threaded body (Figs. 1-4, where there is a wire-holding element 22 at least formed by a shaped threaded body) including a resting portion configured to be removably resting (Figs. 2-4, where the wire-holding element 22 has a resting portion (portion of wire-holding element 22 which engages with the supporting pole 23) suitable for being at least removably resting), in use, on at least a first portion of an outer surface of the supporting pole (Figs. 2-4, where the resting portion of wire-holding element 22 at least rests on a first portion of the outer surface of the supporting pole 23), and a supporting portion configured to support at least one containment wire (Figs. 1-4, where there are supporting portions 24 and 26 for the containment wires 32a/b) extending from opposite sides of the resting portion (Figs. 1-4, where the supporting means 24 and 26 at least extend from opposite sides of the resting portion of wire-holding element 22); and a pulling and anchoring element formed by a shaped threaded body (Figs. 1-4, where there is a pulling and anchoring element 33 also formed by a shaped threaded body) including: an engagement portion (Figs. 1-4, where the pulling and anchoring element 33 at least has an engagement portion (portion of 33 which rests on the supporting pole 23)) configured to engage at least partially, in use, with at least a second portion of the outer surface of the supporting pole located opposite to the first portion (Figs. 1-4, where the engagement portion of the pulling and anchoring element 33 interacts with a second portion (which is at least opposite to the first portion) of the outer surface of the supporting pole 23), and deformable anchoring means (Fig. 4, where there is a deformable anchoring means 67) which extend perpendicularly and from opposite sides with respect to the engagement portion (Fig. 4, where the deformable anchoring means 67 at least extends perpendicularly from opposite sides of the engagement portion of 33), the anchoring means being configured to engage with the second portion of the outer surface of the supporting pole (Fig. 4, where the deformable anchoring means 67 is adapted to cooperate with the second portion of the outer surface of the supporting pole 23), wherein the engagement portion of the pulling and anchoring element is configured to engage and apply, in use, a pulling force on the wire-holding element (Fig. 4, where the engagement portion of the pulling and anchoring element 33 is adapted to at least apply a pulling force on the wire-holding element 22) which is configured to removably anchor the wire-holding element to the first portion of the outer surface of the supporting pole, the pulling force being achieved by the anchoring means engaging with the second portion of the outer surface of the supporting pole (Fig. 4 and Column 4 line 65 – Column 5 line 15, where the engagement portion of the pulling and anchoring element 33 removably anchors the wire-holding element 22 on the first portion of the outer surface of the supporting pole 23 via the anchoring means 67 cooperating with the second portion of the outer surface of the supporting pole 23). Downer et al. does not disclose an elastically deformable material. Martin discloses an elastically deformable material (Fig. 1 and Column 3 lines 49-51, where the portion 12 is made from an elastically deformable material). Downer et al. and Martin are analogous because they are from the same field of endeavor which include plant support devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downer et al. such that an there is elastically deformable material in view of Martin. The motivation would have been to allow any portion of the device to elastically hold a predetermined position on the supporting pole, even after being acted on by external forces. An elastic material is able to deform and then retain its original shape.
In regard to claim 2, Downer et al. as modified by Martin discloses the supporting device according to claim 1, wherein the pulling force is oriented, in use, towards the supporting pole (Downer et al., Figs. 1-4 and Column 4 line 65 – Column 5 line 15, where pulling force is at least oriented towards the supporting pole 23 (the pulling and anchoring element 33 cinches wire-holding element 22 to the supporting pole 23)).
In regard to claim 3, Downer et al. as modified by Martin discloses the supporting device according to claim 1, wherein: the pulling and anchoring element includes two v-shaped engagement and centering means respectively located at each opposite end of the engagement portion between the respective anchoring means (Downer et al., Figs. 1-4, where there are engagement and centering means (portions of 33 that contacts 22) are provided between the opposite ends of the engagement portion of the pulling and anchoring element 33), each of the two engagement and centering means extending from the engagement portion to a bent end angled relative to the anchoring means, and the engagement and centering means is configured to hook and center the wire-holding element at the opposite sides of the resting portion (Downer et al., Figs. 1-4, where the engagement and centering means of the pulling and anchoring element 33 at least have a "V" configuration adapted to hook and center the wire-holding element 22 at the vertices of the "V" configuration).
In regard to claim 4, Downer et al. as modified by Martin discloses the supporting device according to claim 3, wherein the engagement and centering means are configured to hook and center the wire-holding element at respective vertices of the engagement and centering means (Downer et al., Figs. 1-4, where the engagement and centering means of the pulling and anchoring element 33 are configured to hook and center the wire-holding element 22 at the vertices of the "V" configuration).
In regard to claim 5, Downer et al. as modified by Martin discloses the supporting device according to claim 4, wherein the engagement and centering means extend in a direction perpendicular to the engagement portion (Downer et al., Fig. 4 and Column 4 line 65 – Column 5 line 15, where the engagement and centering means of the pulling and anchoring element 33 at least extend in a direction essentially perpendicular to the engagement portion of the pulling and anchoring element 33 (specifically when the pulling and anchoring element 33 is being wrapped around the wire-holding element 22)).
In regard to claim 6, Downer et al. as modified by Martin discloses the supporting device according to claim 4, wherein at least one of the engagement and centering means extends along a same lying plane as the engagement portion (Downer et al., Fig. 2 and Column 4 line 65 – Column 5 line 15, where the engagement and centering means of the pulling and anchoring element 33 at least extends along the same lying plane of the engagement portion of the pulling and anchoring element 33 (specifically as seen in Fig. 2 where the engagement and centering means and the engagement portion are in the same vertical plane)).
In regard to claim 8, Downer et al. as modified by Martin discloses the supporting device according to claim 1, wherein the resting portion is shaped to fit, in use, a counter-shaped section of the first portion of the outer surface of the supporting pole (Downer et al., Fig. 2, where the resting portion of the wire-holding element 22 is suitably shaped to fit a counter-shaped section 28 of the first portion of the outer surface of the supporting pole 23).
In regard to claim 10, Downer et al. as modified by Martin discloses the supporting device according to claim 8, wherein the resting portion of the wire-holding element has a rectangular trapezium shape to be fit, in use, to the first portion of the outer surface of the supporting pole having a "T" shaped section (Downer et al., Figs. 2-3, where the resting portion of the wire-holding element 22 has an essentially rectangular trapezium shape (similar shape as that shown in Applicant’s Figs. 14-16) to be couplable to the first portion of the outer surface of the supporting pole having substantially "T" section 27/28).
In regard to claim 16, Downer et al. as modified by Martin discloses the supporting pole of a row comprising at least one supporting device according to claim 1 (Downer et al., Figs. 1-2, where there is a supporting pole 23 of a row with at least one supporting device 21).
In regard to claim 17, Downer et al. as modified by Martin discloses multiple supporting devices according to claim 1 (Column 2, lines 65-67, where multiple supporting devices (support assemblies) are referenced for being used to cultivate grapevines). Downer et al. as modified by Martin does not disclose a plurality of the supporting devices according to claim 1, mounted on a plurality of intermediate poles for supporting containment wires. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of the supporting devices according to claim 1, mounted on a plurality of intermediate poles for supporting containment wires, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to use the supporting device of Downer et al. on multiple supporting poles across a vineyard to cultivate multiple plants simultaneously. 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Downer et al. (U.S. Pat. 5501035) in view of Martin (U.S. Pat. 6434883) and Ricardo (ES 1069817).
In regard to claim 13, Downer et al. as modified by Martin discloses the supporting device according to claim 1. Downer et al. as modified by Martin does not disclose the anchoring means are a pair of mutually spaced arms having respective free ends shaped to anchor the anchoring means to the second portion of the surface of the supporting pole. Ricardo discloses the anchoring means are a pair of mutually spaced arms having respective free ends shaped to anchor the anchoring means to the second portion of the surface of the supporting pole (Figs. 4 and 7, where anchoring means 8 are provided with a pair of mutually spaced arms having respective free ends 9 (hook shaped) suitably shaped to anchor the anchoring means 8 to a second portion of a surface of a supporting pole 1). Downer et al. and Ricardo are analogous because they are from the same field of endeavor which include plant support devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downer et al. as modified by Martin such that the anchoring means are provided with a pair of mutually spaced arms having respective free ends suitably shaped to anchor the anchoring means to the second portion of the surface of the supporting pole in view of Ricardo. The motivation would have been to additionally secure the anchoring means of the pulling and anchoring element to the supporting pole. This would further prevent the supporting device from accidentally falling off of the supporting pole during inclement weather or while workers perform agricultural tasks.
In regard to claim 15, Downer et al. as modified by Martin discloses a method for removably anchoring the supporting device claim 1 to a supporting pole, the method comprising the steps of: resting the resting portion of the wire-holding element on the first portion of the outer surface of the supporting pole (Downer et al., Figs. 2-4, where the wire-holding element 22 has a resting portion (portion of wire-holding element 22 that engages with the supporting pole 23) which is rested on the first portion of the outer surface of the supporting pole 23); inserting the anchoring means through the supporting pole so that the engagement and centering means engage and center the wire-holding element on the pulling and anchoring element (Downer et al., Figs. 2-4, where the pair of arms of the anchoring means 67 are inserted at the supporting pole so that the engagement and centering means (portion of 33 that contacts 22) engage and center the wire-holding element 22 on the pulling and anchoring element 33); and applying a pulling force to the anchoring means towards the second portion of the outer surface of the supporting pole so that the engagement portion of the pulling and anchoring element abuts the second portion of the outer surface of the supporting pole (Downer et al., Figs. 2-4, where a pulling force is applied to the anchoring means 67 towards at least the second portion of the outer surface of the supporting pole 23 so that the engagement portion of the pulling and anchoring element 33 at least goes into abutment on the second portion of the outer surface of the supporting pole 23). Downer et al. as modified by Martin does not disclose free ends of a pair of arms of the anchoring means anchor on the second portion of the outer surface by elastic deformation of the pair arms. Ricardo discloses free ends of a pair of arms of the anchoring means anchor on the second portion of the outer surface by elastic deformation of the pair of arms (Figs. 4 and 7, where free ends 9 of a pair of arms (of an anchoring means 8) anchor on a second portion of an outer surface (of a supporting pole 1) at least by elastic deformation of the pair of arms (with the free ends 9). Downer et al. and Ricardo are analogous because they are from the same field of endeavor which include plant support devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Downer et al. as modified by Martin such that free ends of a pair of arms of the anchoring means anchor on the second portion of the outer surface by elastic deformation of the pair arms in view of Ricardo. The motivation would have been to additionally secure the anchoring means of the pulling and anchoring element to the supporting pole. This would further prevent the supporting device from accidentally falling off of the supporting pole during inclement weather or while workers perform agricultural tasks.

Response to Arguments
Applicant's arguments (filed 05/10/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Downer et al. (U.S. Pat. 5501035) in view of Martin (U.S. Pat. 6434883) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, Martin teaches an elastically deformable material in Fig. 1 and Column 3 lines 49-51, where the portion 12 is made from an elastically deformable material.
Additionally, upon further consideration, Downer et al. teaches the pulling and anchoring element includes two v-shaped engagement and centering means respectively located at each opposite end of the engagement portion between the respective anchoring means in Figs. 1-4, where there are engagement and centering means (portions of 33 that contacts 22) are provided between the opposite ends of the engagement portion of the pulling and anchoring element 33. Downer et al. also teaches each of the two engagement and centering means extending from the engagement portion to a bent end angled relative to the anchoring means, and the engagement and centering means is configured to hook and center the wire-holding element at the opposite sides of the resting portion in Figs. 1-4, where the engagement and centering means of the pulling and anchoring element 33 at least have a "V" configuration adapted to hook and center the wire-holding element 22 at the vertices of the "V" configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of plant support devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647